Citation Nr: 0821765	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  The appellant seeks benefits as the veteran's 
surviving widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim of entitlement to nonservice-connected death pension 
benefits.


FINDING OF FACT

The appellant's countable annual income for VA pension 
purposes exceeds the established income limit for receipt of 
payment for nonservice-connected death pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 1503, 
1541, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected Death Pension

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is 
entitled to these benefits if the veteran served for 90 days 
or more, part of which was during a period of war; or, if the 
veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In 
determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, 
or similar income, which has been waived, shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. § 3.271(a).  Exclusions from income include 
the expenses of the veteran's last illness and burial and for 
the veteran's just debts, debts not incurred to secure real 
or personal property, if paid by the appellant.  38 C.F.R. § 
3.272(h).  Such expenses may be deducted only for the 12-
month annualization period in which they were paid.  38 
C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations. 38 C.F.R. 
§ 3.21.

The veteran in this case served on active duty from February 
1943 to February 1946, during World War II.  He died in April 
1971.  Thus, in order to be entitled to nonservice-connected 
death pension benefits, the appellant must meet the specific 
income and net worth requirements.  See 38 U.S.C.A. § 1541; 
38 C.F.R. § 3.3(b)(4).

The appellant filed her claim for nonservice-connected death 
pension benefits in April 2005.  In May 2005, the appellant 
reported that she had not been employed at any time during 
the past 12 months, nor had she received any VA benefits.  
She stated that she had no unmarried dependent children in 
her custody, but stated that she had three unmarried 
dependent children not in her custody.  She reported Social 
Security disability income in the amount of $815.00 per 
month, for a yearly total of $9780.00, not accounting for any 
earned interest, and no other income.  She did not report any 
medical expenses for the past year.

The appellant's reported monthly Social Security income was 
verified in June 2005.  The report showed that the appellant 
had been receiving $815.00 per month since December 2004.

In an April 2006 statement, the appellant argued that the 
veteran's six children did not receive monies they were owed 
as a result of their father's service.  

In November 2006, the appellant again reported that she had 
not been employed at any time during the past 12 months, nor 
had she received any VA benefits.  She stated that she had 
three unmarried dependent children in her custody, but  
provided their birthdates and all appear to be over 18 years 
of age.  This information is verified by birth certificates 
in the claims folder which show all her children are over 18 
years old; none have been designated as dependent children.  
In this document, the appellant reported no Social Security 
disability income, and no other income.  She again did not 
report any medical expenses for the past year.  

The appellant's reported monthly Social Security income was 
again verified in March 2007.  The report showed that rather 
than receiving no income from the Social Security 
Administration, as she had reported in November 2006, the 
appellant had been receiving $876.00 per month since December 
2006, for a yearly total of $10,500.00.

The total maximum annual pension rate (MAPR) for a surviving 
spouse with no dependents, effective December 1, 2005 was 
$7,094.00.  Effective December 1, 2006, it was $7329.00.  The 
MAPR, effective December 1, 2007, is $7498.00.  See 38 C.F.R. 
§ 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  Thus, the 
appellant's 2005 annual income of $9780.00, and her 2006 
annual income of $10,500.00, exceed the MAPRs for both 2005 
and 2006, barring her entitlement to nonservice-connected 
pension benefits for both the year 2005 and 2006.  
Additionally, while the appellant has not reported financial 
information for the year 2007, given that her 2006 income 
exceeded the MAPR for 2007, it follows that her Social 
Security income for 2007 similarly exceeds the MAPR for 2007.  
As the appellant's annual income exceeds the MAPR for the 
award of nonservice-connected death pension benefits for a 
surviving spouse with no dependents, the claim of entitlement 
to nonservice-connected death pension benefits must be denied 
due to excessive yearly income.

There is no interpretation of the facts of this case which 
will support a legal basis for a favorable action with regard 
to the appellant's claim.  Thus, the application of the 
principle of reasonable doubt is not appropriate in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the claim of entitlement to nonservice-connected 
death pension benefits must be denied due to the appellant's 
excessive income.


Duties to Notify and Assist

With respect to the veteran's claim for entitlement to 
nonservice-connected disability pension benefits, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
particular, an October 2006 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  As the issue on appeal is controlled by the 
appellant's level of annual income, there is no medical 
controversy and development of any medical evidence would 
have no bearing on the decision. The appellant has provided 
financial information for the period in question, and VA has 
obtained the appellant's annual Social Security 
Administration (SSA) income report.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available or is not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


